493 F.2d 627
Rev. J. A. SALARY, Plaintiff-Appellant,v.John C. WILSON, Jr., et al., Defendants-Appellees.
No. 30134.
United States Court of Appeals, Fifth Circuit.
May 2, 1974.

Demetrius C. Newton, Birmingham, Ala., Norman C. Amaker, New York City, for plaintiff-appellant.
MacDonald Gallion, Atty. Gen., of Ala., Leslie Hall, Asst. Atty. Gen., Montgomery, Ala., James D. Hammonds, Deputy Dist. Atty., Bessemer, Ala., Maurice F. Bishop, Birmingham, Ala., for defendants-appellees.
Before BROWN, Chief Judge, and WISDOM and RONEY, Circuit Judges.
PER CURIAM:


1
During oral argument of this appeal, the Court indicated that the order of the District Judge was not an adequate compliance with our mandate under Salary v. Wilson, 5 Cir., 1969, 415 F.2d 467 and urged all parties to cooperate in devising a plan to ensure constitutionally valid jury rolls in the future.  Pursuant to these instructions and a subsequent letter directive of the Court vacating and remanding the District Judge's order, all parties have worked diligently, in cooperation with the District Court, to achieve a constitutionally acceptable jury roll.  On December 18, 1973 the District Court entered an order, approved by all parties, dismissing the complaint recognizing that the jury box in the Bessemer Division of the Tenth Judicial Circuit now complies with the constitutional requirements.


2
The expiration date for appeal of the District Court's order has passed and the refore we dismiss the appeal.